
	

113 HR 1581 IH: To provide for the conveyance of unused Federal property administered by the Department of the Navy at the site of the former Oxnard Air Force Base, Ventura County, California.
U.S. House of Representatives
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1581
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2013
			Ms. Brownley of
			 California introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the conveyance of unused Federal property
		  administered by the Department of the Navy at the site of the former Oxnard Air
		  Force Base, Ventura County, California.
	
	
		1.Land conveyance, former
			 Oxnard Air Force Base, Ventura County, California
			(a)Conveyance
			 authorizedAt such time as
			 the Department of the Navy vacates the parcel of real property known as DOD
			 Camarillo Airport, which was originally deeded to the Department of Defense at
			 no cost by Ventura County, California (in this section referred to as the
			 County), is located at the site of former Oxnard Air Force Base
			 and adjacent to County-operated Camarillo Airport, and is administered by Naval
			 Base Ventura County, the Secretary of the Navy may convey, without
			 consideration, to the County all right, title, and interest of the United
			 States in and to the real property, including any improvements thereon, for the
			 purpose of permitting the County to use the property for airport-related
			 activities.
			(b)Payment of costs
			 of conveyance
				(1)Payment
			 requiredThe Secretary of the
			 Navy shall require the County to cover costs (except costs for environmental
			 remediation of the property) to be incurred by the Secretary, or to reimburse
			 the Secretary for such costs incurred by the Secretary, to carry out the
			 conveyance under subsection (a), including survey costs, costs for
			 environmental documentation, and any other administrative costs related to the
			 conveyance. If amounts are collected from the County in advance of the
			 Secretary incurring the actual costs, and the amount collected exceeds the
			 costs actually incurred by the Secretary to carry out the conveyance, the
			 Secretary shall refund the excess amount to the County.
				(2)Treatment of
			 amounts receivedAmounts received as reimbursement under
			 paragraph (1) shall be credited to the fund or account that was used to cover
			 those costs incurred by the Secretary in carrying out the conveyance. Amounts
			 so credited shall be merged with amounts in such fund or account, and shall be
			 available for the same purposes, and subject to the same conditions and
			 limitations, as amounts in such fund or account.
				(c)Description of
			 propertyThe exact acreage
			 and legal description of the property to be conveyed under subsection (a) shall
			 be determined by a survey satisfactory to the Secretary of the Navy.
			(d)Additional
			 termsThe Secretary of the
			 Navy may require such additional terms and conditions in connection with the
			 conveyance as the Secretary considers appropriate to protect the interests of
			 the United States.
			
